UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1059


SHERYE EPPS, d/b/a Sunshine Shoes,

                    Plaintiff - Appellant,

             v.

MIDVALE INDEMNITY COMPANY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Bruce H. Hendricks, District Judge. (4:16-cv-02747-BHH)


Submitted: July 19, 2018                                          Decided: August 7, 2018


Before WILKINSON, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherye Epps, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sherye Epps appeals the district court’s order adopting the recommendation of the

magistrate judge and granting Midvale Indemnity Company’s (“Midvale”) motion to

enforce the settlement agreement. We have reviewed the record and find no reversible

error. Accordingly, we grant Epps leave to proceed in forma pauperis, deny both parties’

motions for sanctions, * and affirm for the reasons stated by the district court. See Epps v.

Midvale Indem. Co., No. 4:16-cv-02747-BHH (D.S.C. Dec. 21, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
         The contentions raised in Epps’ motion for sanctions are irrelevant to this action.
With regard to Midvale’s motion for sanctions, although we reject the summary
assertions raised in Epps’ appellate filings, we find that this appeal does not warrant the
imposition of sanctions.

                                             2